Citation Nr: 0412490	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran had honorable active duty from October 1965 to 
August 1967.  He also had active duty from November 1967 to 
March 1971 which ended with an other than honorable 
discharge; final RO decisions have held that the character of 
discharge from this period of service is considered 
dishonorable for VA purposes, barring compensation benefits 
(but not health care) for any disability related to such 
period of service.

This case comes before the Board of Veterans' Appeals (Board) 
from June 2002 and later RO decisions which denied service 
connection for a psychiatric disorder including PTSD, and 
denied service connection for a left knee disability.

The present Board decision addresses the issue of service 
connection for a psychiatric disorder including PTSD.  The 
remand at the end of the decision addresses the issue of 
service connection for a left knee disability.


FINDINGS OF FACT

The veteran has an acceptable diagnosis of PTSD which is due 
to a corroborated stressor during his honorable period of 
active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim for service connection of a 
psychiatric disorder including PTSD, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran had honorable active duty in the Army from 
October 1965 to August 1967, which included service in 
Vietnam.  Service medical records from this period of service 
do not show a psychiatric disorder.  Service personnel 
records from this period of service show decorations for 
serving in Vietnam but do not show combat participation.  
During this period of service, the veteran performed duties 
of an amphibious vehicle operator.  

In connection with his VA claim, the veteran has submitted a 
copy of a November 1966 newspaper article which describes an 
incident in which he was afloat in his amphibious truck in a 
harbor in Vietnam, and he jumped into the water and saved a 
drowning seaman who had fallen from the side of a ship.  

The veteran also served on active duty in the Army from 
November 1967 to March 1971, which included another tour in 
Vietnam, but this period of service ended with an other than 
honorable discharge.  (Final RO administrative decisions in 
1973 and 1994 collectively held that the character of 
discharge from this period of service is dishonorable for VA 
purposes, barring compensation benefits (but not health care) 
for any disability related to such period of service.)  
Service personnel records from this period of service show he 
had a number of disciplinary problems and was 
administratively processed for an undesirable discharge on 
the basis of unfitness.  As part of the administrative 
discharge proceedings, he had a January 1971 psychiatric 
examination which diagnosed a passive aggressive personality 
disorder.  Later medical records from January 1971 show he 
complained of spells of anxiety, for which medication was 
prescribed.  The February 1971 service separation examination 
noted a passive aggressive personality disorder.

Post-service medical records from 1987 show the veteran was 
seen for drug and alcohol abuse, and there was also reference 
to him being a Vietnam veteran with post-traumatic syndrome.  
Continuing medical records into the 1990s refer to substance 
abuse, depression, and anxiety; and at times the veteran said 
he had thoughts and dreams of Vietnam.  A number of VA 
medical records from the early 2000s show a diagnosis of PTSD 
related to reported Vietnam stressors.  There were also other 
diagnosed mental and substance abuse problems.

As part of his claim for service connection, the veteran has 
submitted statements describing Vietnam stressors such as the 
rescue of the drowning sailor, mortar attacks, etc.  
Supporting lay statements dated in 2003 from his wife and 
sister were also submitted.

The veteran primarily argues that the mental disorder which 
should be service-connected is PTSD, and that such began with 
Vietnam stessors during his honorable active duty in 1965-
1967.  Psychiatric treatment records from recent years 
include an acceptable medical diagnosis of PTSD reportedly 
related to Vietnam stressors during the veteran's honorable 
service.  Thus the outcome of this case turns on whether 
there is satisfactory proof of a service stressor.  

While the veteran was in Vietnam during his honorable 
service, he did not directly participated in combat.  As it 
is not shown that he engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  A recent 
court decision indicates that a rocket attack at a large base 
in Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  

There is insufficient information to verify the veteran was 
exposed to a rocket/mortar attack during his period of 
honorable service in Vietnam, although such is quite possible 
given the common nature of such incidents in Vietnam.  In any 
event, the veteran has submitted a newspaper article 
verifying his role in rescuing a drowning man in Vietnam, and 
he has described his fears and reliving of that event.  This 
particular Vietnam stressor from the period of honorable 
active duty has been satisfactorily verified.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred 
during the veteran's honorable period of active duty, and 
service connection for PTSD is granted.  The benefit-of-the-
doubt rule has been applied in granting this benefit.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for PTSD is granted.  


REMAND

The remaining issue on appeal is service connection for a 
left knee disability.  The Board finds there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Review of his service medical records from his honorable 
1965-1967 period of service shows that in October 1966 he was 
seen with complaints of a cut on his left knee.  An X-ray of 
the knee at that time showed that a foreign body was embedded 
in the knee, and an incision was made and glass was removed.  
Sutures were applied and then removed a few days later.  At 
the time of his separation from service in August 1967, a 
report of medical history indicated that he had a trick knee.  
A notation was made that he had occasional joint pains 
affecting his knees, which were not related to any activity 
and not incapacitating in nature, and which subsided 
spontaneously.  

Recent medical evidence indicates that the left knee has 
degenerative changes.  In May 1999, he was diagnosed with a 
left knee strain and rule out internal derangement.  In 
August 2003, he was noted to have a left knee torn medial 
meniscus, for which he had arthroscopic surgery.  

In the judgment of the Board, the veteran should be given a 
VA examination with medical opinion which addresses the 
etiology of his current left knee disability.  Any additional 
post-service medical records regarding the left knee should 
also be obtained.

Accordingly, this issue is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment, since his active duty, 
concerning left knee problems.  The RO 
should obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current left knee disorder.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to the date of onset 
and etiology of current left knee 
problems, including any relationship with 
the veteran's military service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a left knee 
disability.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



